DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rigid constraint” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “reduces” and “minimized” in claim 3 are a relative terms which render the claim indefinite. The terms “reduces” and “minimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by “a material that reduces friction with the outer shell and the pressurized elements so that abrasive damage in the pressure vessel is minimized” without any reference point.
The term “mitigated” in claim 10 is a relative term which renders the claim indefinite. The term “mitigated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by “friction is mitigated when the pressurized elements contact or slide against the interior surface of the outer shell and/or pressurized elements,” as one of ordinary skill in the art would understand that there will always be some friction when elements contact or slide against one another as claim.
Claim 10 recites “the pressurized elements contact or slide against the interior surface of the outer shell and/or pressurized elements” in lines 2-3. It is unclear how the pressurized elements could contact or slide against the pressurized elements. For purposes of examination, this limitation will be interpreted as “at least one of the pressurized elements contact or slide against the interior surface of the outer shell and/or another of the pressurized elements.”
The term “mitigated” in claim 20 is a relative term which renders the claim indefinite. The term “mitigated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by “abrasion between the bearing system, the pressurized elements, the outer shell, or any combination thereof is mitigated,” without any reference point.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN210891024 to Lu et al. (hereinafter, “Lu”).
Regarding claim 1, Lu discloses a pressure vessel (container 1, Fig. 1), comprising: an outer shell (outer tank 11, Fig. 1); pressurized elements (inner tanks 12, Fig. 1) disposed within the outer shell (outer tank 11) and configured to contain a pressurized gas (inner tanks 12 are capable of containing a pressurized gas, see e.g., p. 1, ll. 17-19 of attached translation); and a bearing system (supporting components 13, 14, Fig. 1) disposed between the pressurized elements (inner tanks 12) and the outer shell (outer tank 11, see Fig. 1), the bearing system (supporting components 13, 14) configured to allow controlled movement of the pressurized elements in respect to the outer shell (supporting component 13, 14 are capable of allowing controlled movement of the inner tanks 12, see p. 8, ll. 14-22).
Regarding claim 2, Lu further discloses the bearing system (supporting components 13, 14) includes a bearing component (support member 14, Fig. 1) with a rigid structure (ring 145 and plate 141, Fig. 7) that is shaped to conform to an interior of the outer shell (ring 145 is shaped to fit within the outer tank 11, see Fig. 1) and to an exterior of the pressurized elements (plate 141 is shaped to fit an exterior of the inner tanks 12, see Fig. 1; p. 7, l. 8).
Regarding claim 3, Lu further discloses the bearing system (supporting components 13, 14) includes a bearing component (support member 14, Fig. 1) that surrounds the pressurized elements to secure the pressurized elements together (see Fig. 1), and wherein the bearing component is formed from a material that reduces friction with the outer shell and the pressurized elements so that abrasive damage in the pressure vessel is minimized (the support member 14 includes a lining layer to “reduce the wear between the inner liner and the second reinforcement ring, and the inner liner and the second support plate,” p. 7, ll. 22-26).
Regarding claim 6, Lu further discloses each of the pressurized elements (inner tanks 12) is connected to and in fluid communication with another of the pressurized elements (p. 4, ll. 43-45).
Regarding claim 8, Lu further discloses the outer shell (outer tank 11) comprises valves (ports, p. 5, ll. 5-8) in fluid communication with the pressurized elements and configured to facilitate the flow of pressurized gas between the pressurized elements and an external environment (ports communicate between inner tanks 12 and the outside world, p. 5, ll. 5-8).
Regarding claim 9, Lu further discloses the bearing system, the shell, or both are made of plastic, aluminum, carbon fiber, or a combination thereof (the support member 14 is formed from plastic, p. 7, ll. 43-45).
Regarding claim 10, Lu further discloses the outer shell (outer tank 11) has an interior surface that is smooth (inner surface of outer tank 11 is smooth to connect to backing plates 1441, see Figs. 1, 7) so that friction is mitigated when the pressurized elements (inner tanks 12) contact or slide against the interior surface of the outer shell and/or pressurized elements (the smooth inner surface of the outer tank 11 provides mitigated friction with respect to a surface that is not smooth, see Fig. 1).
Regarding claim 11, Lu discloses a pressure vessel (container 1, Fig. 1), comprising: pressurized elements (inner tanks 12, Fig. 1) configured to contain a pressurized gas (inner tanks 12 are capable of containing a pressurized gas, see e.g., p. 1, ll. 17-19 of attached translation); a shell (outer tank 11, Fig. 1) enclosing the pressurized elements (inner tanks 12), the shell (outer tank 11) configured to allow the pressurized elements to move in respect to the shell in an axial direction and a radial direction (inner tanks 12 are capable of moving with respect to the outer tank 11 in an axial and radial direction, see p. 8, ll. 14-22); and a bearing system (supporting components 13, 14, Fig. 1) securing the pressurized elements (inner tanks 12) within the shell (outer tank 11, see Fig. 1), the bearing system (supporting components 13, 14, Fig. 1) including a bearing component (support member 14, Fig. 1) formed of a rigid structure (support member 14 is rigid, see Fig. 7; p. 7, ll. 1-3) coupled to an interior surface of the shell (plates 1441 of support member 14 are coupled to an interior surface of outer tank 11, Figs. 1, 7) and shaped to abut exterior surfaces of the pressurized elements (rings 142 of the support member 14 are shaped to abut outer surfaces of the inner tanks 12, Figs. 1, 7) so that the pressurized elements are controlled to expand and contract in an axial direction and a radial direction (see p. 8, ll. 14-22).
Regarding claim 12, Lu further discloses the bearing component (support member 14) includes ribs (ribs 142, 143, 146, Fig. 7) formed of a rigid structure (ribs 142, 143, 146 are rigid, see Fig. 7; p. 7, ll. 1-3, 43-45) coupled to an exterior of the pressurized elements (ribs 142 are coupled to an exterior of the inner tanks 12, see Figs. 1, 7), and wherein the ribs (ribs 142, 143, 146) are configured to control expansion of the pressurized elements secured by the bearing system (ribs 142, 143, 146 control the strength of the support member 14, which allows for expansion of the inner tanks 12, see p. 8, ll. 12-22).
Regarding claim 14, Lu further discloses the ribs (ribs 142, 143, 146) have a lattice-like structure (see Fig. 7) that is configured to control the expansion and contraction of the pressurized elements in an axial direction (ribs 142, 143, 146 control the strength of the support member 14, which allows for expansion of the inner tanks 12, see p. 8, ll. 12-22).
Regarding claim 15, Lu further discloses the bearing system (supporting components 13, 14) includes rounded edges (rib 142 is rounded, see Fig. 7) that are configured to reduce localized and/or uneven stress on the pressurized elements (the rounded shape of rib 142 is capable of reducing stress on the inner tanks 12, see Figs. 1, 7).
Regarding claim 16, Lu discloses a pressure vessel (container 1, Fig. 1), comprising: an outer shell (outer tank 11, Fig. 1); pressurized elements (inner tanks 12, Fig. 1) disposed within the outer shell (outer tank 11) and configured to contain a pressurized gas (inner tanks 12 are capable of containing a pressurized gas, see e.g., p. 1, ll. 17-19 of attached translation); and a bearing system (supporting components 13, 14, Fig. 1) disposed between the pressurized elements (inner tanks 12) and the outer shell (outer tank 11, see Fig. 1); configured to allow movement of the pressurized elements in respect to the outer shell (supporting component 13, 14 are capable of allowing controlled movement of the inner tanks 12, see p. 8, ll. 14-22); and configured to reduce localized stress in the pressurized elements during movement of the pressurized elements to a stress value below a stress threshold (the supporting components 13, 14 are capable of reducing localized stress in the inner tanks 12 by permitting expansion and contraction of the inner tanks, see p. 8, ll. 18-22).
Regarding claim 17, Lu further discloses the bearing system (supporting components 13, 14, Fig. 1) has a sliding configuration so that the bearing system is configured to slide (support member 14 slides relative to the outer tank, p. 8, ll. 18-22) and hold the pressurized elements in place (supporting components 13, 14 hold the inner tanks 12 in place, p. 8, ll. 18-22).
Regarding claim 18, Lu further discloses the bearing system (supporting components 13, 14) includes bearing components (support member 14, Fig. 7) having rounded edges (rib 142 is rounded, see Fig. 7), and wherein the rounded edges (rib 142) are configured to reduce localized stress in the pressurized elements by increasing a contact area between the bearing components and the pressurized elements (the rounded shape of rib 142 is capable of reducing stress on the inner tanks 12, see Figs. 1, 7).
Regarding claim 19, Lu further discloses the outer shell (outer tank 11) includes a rigid constraint on one or more surfaces of the shell (cylinder heads 112 are arranged on either end of the outer tank 11, see Fig. 1).
Regarding claim 20, Lu further discloses the bearing system (supporting components 13, 14) has a bonded configuration (the inner tank 12 may be welded to support member 13, p. 9, ll. 45-46) in respect to the pressurized elements (inner tanks 12) so that abrasion between the bearing system, the pressurized elements, the outer shell, or any combination thereof is mitigated (the inner tank 12 welded to support member 13 reduces abrasion over an arrangement that is not welded, see p. 9, ll. 45-46)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of U.S. Pub. 2021/0388948 to Fujii (hereinafter, “Fujii”).
Regarding claim 4, Lu does not expressly disclose the bearing system includes a bearing component formed from a flexible material, and wherein the bearing component is configured to bend to enable radial and axial expansion and contraction of the pressurized elements.
Fujii teaches a pressure vessel (tank 1) having a bearing system comprising a bearing component (tank holder 10, Figs. 2-3). Fujii teaches that the bearing component (tank holder 10) is configured to bend to enable radial and axial expansion and contraction of the pressure tank (paras. [0101], [0133], [0136]). Fujii teaches that the bendable bearing component (tank holder 10) suppresses generation of high pressure and damage to the tank where the tank contacts the bearing component (tank holder 10, para. [0101]). Fujii teaches that the bearing component is formed from metal (para. [0096]). Fujii teaches that the material for the bearing component (tank holder 10) is selected in order to obtain proper elasticity (para. [0096]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Lu to form a bearing component of the bearing system from a flexible metal material such that the bearing component is configured to bend as taught by Fujii for the purpose of reducing damage to the pressurized elements where the bearing component contacts the pressurized elements, as recognized by Fujii (para. [0101]).
Regarding claim 5, Lu as modified by Fujii already includes the flexible material of the bearing component includes one or more of foam, plastic, gel, metal, or any combination thereof (Fujii, para. [0096]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of U.S. Pub. 2017/0157837 to Wexler et al. (hereinafter, “Wexler”).
Regarding claim 7, Lu further discloses a gas port connected to the pressurized elements (p. 5, l. 7). However, Lu does not expressly disclose end fittings positioned on respective terminal ends of two of the pressurized elements; and valves connected with the pressurized elements at the end fittings and configured to connect a pressurized gas source with pressurized elements.
Wexler teaches a pressure vessel (tank 100, Fig. 4) having a plurality of pressurized elements (portions 130, Fig. 4) configured to contain a pressurized gas, wherein each of the pressurized elements (portions 140) is in fluid communication with another of the pressurized elements (Fig. 4). Wexler teaches that end fittings (fittings 425, Fig. 4) are positioned on respective terminal ends of two of the pressurized elements (portions 130). Wexler teaches that valves are connected to the end fittings (Fittings 425) and the valves are capable of connecting a pressurized gas source with the pressurized elements (portions 130; see para. [0056]-[0057]). Wexler further teaches that the valves allow the passage of fluid into the tank, and permit the use of valve instrumentation to detect tank conditions (para. [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Lu to have an end fitting on respective terminal ends of two of the pressurized elements and valves connected at the end fittings as taught by Wexler for the purpose of allowing passage of fluid into the vessel, as recognized by Wexler (para. [0057]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of KR 10-1745269 to Chung (hereinafter, “Chung”).
Regarding claim 13, Lu further discloses the ribs (ribs 142, 143, 146, Fig. 7) have a web-like structure (see Fig. 7). 
Lu does not expressly disclose that the web-like structure has a stiffness in the axial direction that is more than a stiffness in the radial direction.
Chung teaches a pressure vessel having pressurized elements (vessel 10, Fig. 5) and a bearing system configured to allow controlled movement of the pressurized elements (units 100, Fig. 5). Chung teaches that the bearing system includes a bearing component (see Fig. 7) including ribs (support region 150, Fig. 7) formed of a rigid structure. Chung teaches that the bearing component arrangement has a stiffness in the axial direction that is more than a stiffness in the radial direction (see p. 6, ll. 6-11; p. 7, ll. 24-28). Chung teaches that the bending arrangement supports the pressurized element and absorbs the deformation from the pressurized elements (p. 5, ll. 3-5), while the shape prevents bending in the lateral direction (p. 6, ll. 6-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure vessel of Lu to have the bearing component have a stiffness in the axial direction that is more than a stiffness in the radial direction as taught by Chung for the purpose of absorbing radial deformation while preventing bending in the lateral direction, as recognized by Chung (see p. 5, ll. 3-5; p. 6, ll. 6-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102018204806 to Eidmann discloses a pressure vessel having a pressurized element and a bearing system configured to allow controlled movement of the pressurized element (see Fig. 3).
U.S. Pub. 2018/0283610 to Wexler et al. discloses a pressure vessel having an outer shell, pressurized elements, and a bearing system configured to allow movement of the pressurized elements (see Fig. 5).
CA 2636100 to Fawley discloses a pressures vessel having an outer shell, pressurized elements, and a bearing system configured to allow movement of the pressurized elements (Fig. 1).
U.S. Pat. 5,385,026 to Zhang et al. discloses a pressure vessel having an outer shell, pressurized elements, and a bearing system disposed between the pressurized elements and the outer shell (see Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733